           Case 1:19-cv-00550-DAD-GSA Document 20 Filed 12/10/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8
                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11     WILLIAM ROUSER,                          No. 1:19-cv-00550-NONE-GSA-PC
12                   Plaintiff,                 ORDER ADOPTING FINDINGS AND
                                                RECOMMENDATIONS, DISMISSING
13           vs.                                COMPLAINT WITH PREJUDICE FOR FAILURE
                                                TO STATE A CLAIM, AND DIRECTING THE
14     D. CROUNSE, et al.,                      CLERK OF COURT TO CLOSE CASE
15                                              (Doc. No. 18.)
                      Defendants.
16                                              ORDER
17
18          William Rouser (“plaintiff”) is a state prisoner proceeding pro se and in forma pauperis

19   in this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United

20   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On August 24, 2020, the assigned magistrate judge issued findings and

22   recommendations, recommending that this case be dismissed due to plaintiff’s failure to state a

23   cognizable claim. (Doc. No. 18.) On September 11, 2020, plaintiff filed objections to the

24   findings and recommendations. (Doc. No. 19.)

25          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this

26   court has conducted a de novo review of this case. Having carefully reviewed the entire file,

27   including plaintiff’s objections, the court finds the findings and recommendations to be

28


                                                     1
           Case 1:19-cv-00550-DAD-GSA Document 20 Filed 12/10/20 Page 2 of 2



 1   supported by the record and proper analysis. Plaintiff’s objections to not materially address the
 2   reasoning contained in the findings and recommendations.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1.      The findings and recommendations issued on August 24, 2020, (Doc. No. 18)
 5                  are adopted in full;
 6          2.      This action is dismissed, with prejudice, based on plaintiff’s failure to state a
 7                  claim upon which relief may be granted under § 1983; and
 8          3.      The Clerk of Court is directed to assign a district judge to this action and then to
 9                  close this case.
10
     IT IS SO ORDERED.
11
12      Dated:     December 10, 2020
                                                          UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                      2
